DETAILED ACTION

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided under 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in an interview with applicant's representative, Catherine Voisinet, on 07 May 2021.  The amendment provides context for the claimed “values of luminance” and distinguishes from standard brightness or pixel values, as documented in the Examiner Interview Summary Record dated 05 May 2021.  

The application has been amended as follows:

1. (Currently Amended) An ultrasound diagnostic apparatus which transmits an ultrasonic wave
toward a subject by an ultrasound probe, produces ultrasound image data based on obtained
reception data by a diagnostic apparatus body, the ultrasound diagnostic apparatus comprising:
a dilation processor which performs dilation processing on acquired ultrasound image
data based on a dilation radius to produce dilated image data;
an erosion processor which performs erosion processing on the acquired same ultrasound
image data that the dilation processing is performed on based on an erosion radius different in
magnitude from the dilation radius to produce eroded image data;
a difference processor which calculates difference between the dilated image data and the
eroded image data to produce difference image data; and

wherein the dilated image data, the eroded image data and the difference image data are
values of peripheral average luminance for each pixel of an ultrasound image based on the acquired ultrasound image data; and
wherein the computer processor performs edge enhancement processing on the
ultrasound image data by multiplying the acquired ultrasound image data with the difference
image data to produce edge enhanced image data.

6. (Currently Amended) The ultrasound diagnostic apparatus according to claim 1,
wherein the computer processor 

controls each of the dilation radius for use in the dilation processing and the erosion radius for use in the erosion processing, and
controls each of the dilation radius and the erosion radius for each pixel based on the
peripheral luminance value.

7. (Cancelled)

9. (Currently Amended) The ultrasound diagnostic apparatus according to claim 6
wherein the computer processor controls the dilation radius and the erosion radius so that
the dilation radius becomes greater than the erosion radius when the peripheral luminance value
calculated by the computer processor is lower than a predetermined value, and so that the
dilation radius becomes smaller than the erosion radius when the peripheral luminance value


10. (Currently Amended) A method of producing an ultrasound image, in which an ultrasonic
wave is transmitted toward a subject by an ultrasound probe, ultrasound image data is produced
by a diagnostic apparatus body based on obtained reception data, the method comprising the
steps of:
performing dilation processing on acquired ultrasound image data based on a dilation
radius to produce dilated image data, and performing erosion processing on the acquired same
ultrasound image data that the dilation processing is performed on based on an erosion radius
different in magnitude from the dilation radius to produce eroded image data;
calculating difference between the dilated image data and the eroded image data to
produce difference image data;
performing edge enhancement processing on the ultrasound image data by multiplying
the acquired ultrasound image data with the difference image data to produce edge enhanced
image data; and
displaying an ultrasound image based on the edge enhanced image data,
wherein the dilated image data, the eroded image data and the difference image data are
values of peripheral average luminance for each pixel of an ultrasound image based on the acquired ultrasound image data.

14. (Currently Amended) The ultrasound diagnostic apparatus according to claim 1,
wherein the computer processor 


controls each of the dilation radius and the erosion radius for each pixel based on the
peripheral luminance value for each pixel.

The prior art neither teaches nor fairly well suggests an apparatus and associated method including performing dilation and erosion processing on ultrasound image data by exploiting peripheral average luminance values for each pixel of the ultrasound image and calculating a difference between the resulting dilated image data and eroded image data, and performing edge enhancement processing on the ultrasound image data by multiplying the acquired ultrasound image data with the difference image data, in combination with each of the other features recited in independent claims 1 and 10.
Alessi et al. ‘383, previously made of record, establishes in at least [0029] that luminance values as previously recited in claim 1 encompass image brightness values.  Kamiyama ‘076, now made of record, establishes that in ultrasound B-mode images, signal strength is represented by brightness or luminance and equates luminance values with pixel values.  Guracar ‘049, now made of record, establishes that gray scale values of ultrasound image pixels are luminance values.  Takeo et al. ‘764 and Takeo et al. ‘214, each both now made of record, establish that luminance values encompass image signal values which are exploited in morphological processing (i.e., the dilation and erosion processes claimed).  The examiner’s amendment clarifying applicant’s disclosed preferred nature of “luminance values” from the disclosure in at least [0022]-[0024] (paragraphs as numbered in applicant’s pre-grant publication, US 2014/0213900) is not rendered obvious in combination with each of the other features recited in independent claims 1 and 10.

Soyu et al. (JP 2000126178) and Tsujita ‘455, now made of record, establish that luminance values of ultrasound images are specifically brightness values of individual voxels (or pixels) and also perform dilation and/or erosion processing exploiting these values, consistent with the prior art previously applied to the claims; however, the teachings of the prior art collectively do not teach the context of peripheral luminance in combination with each of the other features recited in independent claim 1.
Alizad et al. (WO 2020/118296), now made of record, is not prior art to the claimed invention but is cited for relevance to performing dilation and erosion processing on manipulated pixel values.  See, for example, [0048].

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793